Carley, Judge.
Appellant was indicted for murder and, after a jury trial, was found guilty of voluntary manslaughter. He appeals from the judgment and sentence entered on the jury verdict.
1. Appellant enumerates as error the refusal of the trial court to give a requested charge relating to the issue of justifiable homicide. As in Moore v. State, 228 Ga. 662, 666 (6) (187 SE2d 277) (1972), the language of the request in the instant case “had the effect of exonerating [appellant] unless he did not reasonably believe that the shooting was necessary to protect himself [the charge predicated] justification upon the reasonable fears of [appellant] rather than the fears of a reasonable man.” Accordingly, as in Moore, the request was not erroneously refused.
2. The remaining enumeration of error also relates to the jury charge. A review of the transcript demonstrates, however, that appellant has waived any right to enumerate error with regard to the instruction urged on appeal to be erroneous. “In order to avoid waiver, if the trial court inquires if there are objections to the charge, counsel must state his objections or follow the procedure . . . of reserving the right to object on motion for new trial or on appeal. Here defense counsel neither objected nor reserved the right to later object, and under such circumstances, [appellant] has waived the right to raise the issue on appeal.” Jackson v. State, 246 Ga. 459, 460 *438(271 SE2d 855) (1980).
Decided May 26, 1982.
Stephen L. Berry, for appellant.
Glenn Thomas, Jr., District Attorney, Jim Chamberlain, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.